Title: From James Madison to Edmund Randolph, [16]–17 September 1782
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Sepr: [16] 1782
My letters by a private hand subsequent to the last post have anticipated the cheif intelligence from Holland which I had allotted for the post of this week. I have however one important article which at that date lay under an injunction of secrecy which has been since taken off. Mr. Adams we are informed has contracted with a mercantile House in Holland for the negociation of a loan of 5 million of guilders, or about 10 million of livres, for which he is to give 5 perCt. interest, and 1½ perCt. for commission & other douceurs & charges, which will raise the interest to about 6 perCt. The Principal is to be discharged in five annual payments, commencing with the 10th year from the date of the loan. When the dispatches left Holland, upwards of 1½ million of guilders had been subscribed, and upwards of 1 million actually received. The contractors however made it a condition that none of the money should be paid to the U. S. until the contract should be ratified by Congress. This ratification passed on Saturday and, its arrival in Holland will place under the orders of Mr. M. the money which shall then have been procured. How far the amount will by that time have augmented is uncertain. The Contractors seemed to be tolearbly sanguine but not absolutely sure, of getting the whole sum. The partial subscription already secured, is a most seasonable relief to the department of finance which was struggling under the most critical difficulties.
In addition to the preceding fund Congress have been led by a desp[a]ir of supplies from the states to sue for a further loan of four million dollars for the service of the ensuing and the deficiencies of the present years This demand will be addressed in the first instance to the court of France. In case of miscarriage there an experiment will be made on the liberality of our new friends
The Legislature of Rhode Island has broke up without acceding to the impost of 5 pCt. Congress have apportioned 1,200,000 Dollars on the States for the payment of interest to the public creditors. Virga. is rated somewhat lower in this requisition than in the last; not however without complaints from some quarters. On these subjects you will have full information from Mr. Lee who will set off in a few days he says for Virga. in order to be at the October Session.
I should have told you that some progress had been made by Mr. Adams in the Treaty of Amity & Commerce with their High Mightinesses. His propositions with the remarks & amendments of the College of Admiralty had been taken ad referendum. It is somewhat extraordinary that he should omit to send us a copy of those propositions & remarks. He had taken no steps towards a treaty of allyance
The debates and explanations produced by the resignation of Mr. Fox and his adherents, have unveiled some of the arcana of the British Cabinet. I inclose them for you complete, as far as they have been published here. If there be any sincerity in the party remaining in office it would seem that the war is not [to] be pursued against the U. S., nor their independence suffered to be a bar to peace. We shall be able to judge better of that sincerity when the proceedings of Mr. Grenville come to our knowledge.
Mr. Cowhan has advanced me £50. of this curren[c]y which he says is the utmost that his engagements & the scarcity of money will permit. I have given him an order on you for that sum, in favr. of his partner at Richmond.
Sepr. 17.
On Friday two large French frigates bringing money &c for the French army & despatches for Congress & the F. Minister came into Deleaware bay. For want of Pilots in-time they got entangled among the bars which perplex the navigation of this bay. The appearance & bearing of the British fleet after pilots were obtained rendered it impossible for them to return into the proper channel. The only expedient that remained was to push forward & attempt under the advantage of high water to force a passage throught the shoal which obstructed them. In this attempt one of them succeded. The other stuck in the sand, and was lost. All the public stores, particularly the money on board have however been fortunately saved. The Capt: & Crew we fear have fallen into the hands of the Enemy. The ship it is supposed can not be raised by them, having been skuttled before they took possession of her. The Frigate which escaped is up at Chester. We expect the Despatches will be here to day. The Marquis Viominil and 20 or 30 other French officers have returned in these ships.
The Post is not yet come in. Your trip to Wmsbg. I supposed prevented you from writing by him. We can not tell whether he is sick or has been intercepted. The former is the most probable supposition.
